Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/28/2022.
3.	Claims 1-3 and 5-19 are currently pending in this Office action.
4.	The 35 U.S.C. 112 rejections and the 35 U.S.C. 101 rejections made in the prior Office action are withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Melissa Patterson on 02/18/2022.
6.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
Rewrite claims 1, 3, 8-11 and 14-16 as shown below:
Claim 1. (Currently Amended) A system for processing a big data set that exceeds a processing capacity of a second system that is absent a graphing technique, the system comprising:

the hash transform module, to associate, via the processor, the data object with a subset of ordered hash positions;
an indexing module to retrieve, via the processor, an index of ordered key positions, wherein each key position is indicative of received data objects of the incoming data stream that have a hash position at the key position, and wherein the indexing module includes computer hardware to physically store the index of ordered key positions; 
a neighbor determination module to determine, via the processor, a ranked collection of neighbors for the data object in a neighbor graph, wherein the ranking is based on the index;
a graph update module to incrementally update the neighbor graph via the processor, by including the data object as a neighbor for a selected sub-plurality of data objects in the ranked collection, wherein the selection is based on neighborhood comparisons for the data object and the data objects in the ranked collection; and
generate, by the processor, an incrementally updated visual rendition of the neighbor graph for the incoming data stream, wherein the processor is continually analyzing the big data set or the incoming data stream in generating the incrementally updated visual rendition of the neighbor graph. 

Claim 3. (Currently Amended) The system of claim 1, wherein the neighborhood comparisons are based on comparisons between the ranked collection of neighbors for the data the data objects in the ranked collection.

Claim 8. (Currently Amended) A method for processing a big data set that exceeds a processing capacity of a second system that is absent a graphing technique, the method comprising:
receiving, via a processor, an incoming data stream comprising data objects;
applying, via the processor, an orthogonal transform to a data object in the incoming data stream, the incoming data stream comprising at least a portion of data exceeding processing capacity of the second system, wherein the second system is absent the graphing technique;
associating, via the processor, the data object with a subset of ordered hash positions;
retrieving, via the processor, an index of                         
                            U
                        
                    ordered key positions, wherein each key position is indicative of the received data objects of the incoming data stream that have a hash position at the key position;  
determining, via the processor, a ranked collection of neighbors for the data object in a neighbor graph, wherein the ranking is based on the index;
incrementally updating the neighbor graph via the processor, by including the data object as a neighbor for a selected sub-plurality of data objects in the ranked collection, wherein the selection is based on neighborhood comparisons for the data object and the data objects in the ranked collection; and
upon continually analyzing the big data set, generating, via the processor, an incrementally updated visual rendition of the neighbor graph for the incoming data stream.
Claim 9. (Currently Amended) The method of claim 8, further comprising providing, via the processor to a computing device, the incrementally updated visual rendition of the neighbor graph, wherein the incrementally updated visual rendition is provided as the incoming data stream is received.

Claim 10. (Currently Amended) The method of claim 8, wherein the neighborhood comparisons are based on comparisons between the ranked collection of neighbors for the data object and additional ranked collections of neighbors for the data objects in the ranked collection.

Claim 11. (Currently Amended) The method of claim 8, further comprising maintaining a database of ranked collections associated with the data objects [[in]]of the incoming data stream.

Claim 14. (Currently Amended) A non-transitory computer readable medium for processing a big data set that exceeds a processing capacity of a second system that is absent a graphing technique, the non-transitory computer readable medium comprising executable instructions to:
apply, via a processor, an orthogonal transform to a data object in an incoming data stream, and associating the data object with a subset of ordered hash positions, the incoming data stream comprising at least a portion of data exceeding processing capacity of a second system, wherein the second system is absent [[a]]the graphing technique;

update the index by inserting, via the processor, a unique identifier associated with the data object into each key position of the index that corresponds to a hash position for the data object;
determine, via the processor, a ranked collection of neighbors for the data object in a neighbor graph, wherein the ranking is based on the updated index;
incrementally update the neighbor graph via the processor, by including the data object as a neighbor for a selected sub-plurality of data objects in the ranked collection, wherein the selection is based on neighborhood comparisons for the data object and the data objects in the ranked collection; and
upon continually analyzing the big data set, provide, via the processor to a computing device, an incrementally updated computer generated visual rendition of the neighbor graph for the incoming data stream, wherein the processor is continually analyzing the big data set or the incoming data stream in generating the incrementally updated computer generated visual rendition of the neighbor graph, and wherein the non-transitory computer readable medium is distributed across a plurality of devices.

Claim 15. (Currently Amended) The non-transitory computer readable medium of claim 14, further comprising instructions to maintain an incrementally updated database of ranked collections of neighbors for the data objects [[in]]of the incoming data stream.

Claim 16. (Currently Amended) The non-transitory computer readable medium of claim 14, wherein the neighborhood comparisons are based on comparisons between the ranked collection of neighbors for the data object and additional ranked collections of neighbors for the data objects in the ranked collection.

Allowable Subject Matter
7.	Claims 1-3 and 5-19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-3 and 5-19, the prior art of record fails to disclose or make obvious, neither singly nor in combination, a method, a non-transitory computer readable medium, or a system for processing a big data set that exceeds a processing capacity of a second system that is absent a graphing technique comprising, in addition to the other recited features of the claim, the features of wherein a hash transform module to apply, via a processor, an orthogonal transform to a data object in an incoming data stream, the incoming data stream comprising data exceeding processing capacity of the second system, wherein the second system is absent the graphing technique; the hash transform module to associate the data object with a subset of ordered hash positions; an indexing module to retrieve an index of ordered key positions, wherein each key position is indicative of received data objects of the incoming data stream that have a hash position at the key position, and wherein the indexing module includes computer hardware to physically store the index of ordered key positions; a neighbor determination module to determine a ranked collection of neighbors for the data object in a neighbor graph, wherein the ranking is based on the index; a graph update module to incrementally update the neighbor graph by including the data object as a neighbor for a selected sub-plurality of data objects in the ranked collection, wherein the selection is based on neighborhood comparisons for the data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MONICA M PYO/Primary Examiner, Art Unit 2161